In an action to recover damages for personal injuries, the appeal is from so much of an order on reargument as denied a motion for leave to amend the complaint. Order modified by striking from the ordering paragraph everything following the words “ upon reargument ” and by substituting therefor the words “the motion for leave to amend the complaint be and the same hereby is granted ”. As so modified, order insofar as appealed from affirmed, without costs. Appellant should be allowed to allege that the place of the accident was a multiple dwelling and that she was not guilty of contributory negligence. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.. concur.